Citation Nr: 0814515	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-38 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, including as due to exposure to herbicidal agents.

2.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, including as due 
to exposure to herbicidal agents.

3.  Entitlement to service connection for hypertension, 
including as due to exposure to herbicidal agents.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 until November 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
each of these conditions as secondary to in-service exposure 
to herbicides.  He also asserts service connection for 
coronary artery disease and hypertension on the basis that he 
developed those disorders due to his diabetes mellitus.

During the January 2008 Board hearing, the veteran testified 
that he received treatment at Palmetto General Hospital and 
another private hospital in Broward, Florida.  After the 
hearing, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information, for 
Memorial West Hospital.  Records from these private 
facilities are not associated with the claims file and there 
is no indication that the records had ever been requested.  
These records are clearly relevant and should be obtained. 
38 U.S.C.A. §  5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to specify all medical care 
providers who treated him for diabetes 
mellitus, hypertension and coronary artery 
disease.  The veteran should be 
specifically asked to complete an 
authorization for release of medical 
records for the treatment he received from 
Palmetto General Hospital and an updated 
authorization for Memorial West Hospital, 
if necessary.  After securing the 
necessary release(s), the RO/AMC should 
obtain those records that have not been 
previously secured. To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made. The veteran and her representative 
should also be informed of the negative 
results, and should be given opportunity 
to submit the sought-after records.

2.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO/AMC should review and 
readjudicate the claims. See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).

When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence.  If service connection for diabetes 
mellitus is granted, the RO must consider whether service 
connection for coronary artery disease and/or hypertension is 
warranted as secondary to that disease.  If the benefits 
sought are not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

